Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.
 Applicant's Amendment to the claims filed on May 31, 2022 has been entered.
Applicant's Amendment to the Specification filed on May 31, 2022 has been entered.
Election/Restrictions
The restriction requirement as set forth in the Office action mailed on 08/09/2017 was withdrawn in the Office action mailed on 12/29/2021.

Claim status
Claims 1-61, 65, 69, 71, 73, 79-81, and 87 are cancelled.
Claims 88-89 are new.
	Claims 62-64, 66-68, 70, 72, 74-78, 82-86, and 88-89 are pending and examined.

Priority
	This US15/354,329 filed on 11/17/2016 claims US priority benefit of US Provisional Applications 62/288,974 filed on 01/29/2016 and 62/256,514 filed on 11/17/2015.
Response to Amendment
	Any/all objections and rejections made in the previous office action and not repeated in this office action are withdrawn in view of the Applicants’ submission filed on May 31, 2022.
Allowable Subject Matter
Newly added claim 89 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Supplemental Feng Declaration Under 37 CFR 1.132
 The Feng Declaration under 37 CFR 1.132 filed May 31, 2022 is insufficient to overcome the updated rejections of claims 62-64, 66-68, 70, 72, 74-77, 78, 82-86, and 88 based upon 35 U.S.C. 103 as being unpatentable over Cost et al (aka Zhang et al; WO 2015/054253) in view of The Dissertation of Geisinger as set forth in the last Office action for reasons discussed just below. 
The Supplemental Feng Declaration filed May 31, 2022 has been fully considered.  The Declaration states that the “invention of this patent application provides novel methods and compositions for efficient gene integration into host cells by non-homologous end joining (NHEJ), involving the CRISPR-Cas mediated cleavage of a donor construct and of a genomic target.”
Further, the Declaration states that  
The donor construct contains (1) a coding sequence for at least one gene coding sequence; (2) a polyA segment at the 3’ end of the at least one gene coding sequence; (3) an internal ribosome entry site (ires) at the 5’ end of the at least one gene coding sequence; and (4) one sgRNA target sequence site located at the 5’ end of the ires. The donor construct is a promoterless construct. Additionally, the donor construct does not have an ssRNA target sequence site that is homologous to the host cell genome. The two sgRNA each targeting a different sequence are also included in the claimed composition. Specifically, one of the sgRNAs targets the first sgRNA target sequence (SEQ ID NO: 5) in the donor construct (e.g., for introducing a double strands break to mediate the integration of the nucleotide sequence of interest into the host cell genome). The other sgRNA targets the second sgRNA target sequence within a 3’ untranslated region (UTR) of the target locus within the mammalian host cell genome that the donor construct is being introduced into, thereby knocking-in the gene of interest (e.g., the reporter gene) into the host genome.

First, the Declaration provides expert opinion that at the time of the invention, the combination of Cost and Geisinger would not have “motivated one of ordinary skill in the art to make the constructs of the invention”, “nor would they have given one of ordinary skill in the art a reasonable expectation that the constructs would be functional for the successful integration of expressed coding sequences”.
Argument regarding motivation and reasonable expectation of integration
However, this argument regarding motivation and reasonable expectation of being functional for the successful integration of expressed coding sequences is unpersuasive.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Each of the references of Cost et al and Geisinger are in the same field of the presently claimed invention of using the method of non-homology end-joining (NHEJ) to knock-in a gene encoding a functional protein to a mammalian cell.  Cost et al disclose that the donor construct does not comprise substantial sequence identity to the target locus within the mammalian host cell genome (see para 0012, above, “the donor nucleic acid is integrated via nonhomology dependent methods (e.g., NHEJ)”.  Further, Cost et al disclose  a copy of an sgRNA target sequence can be located at the 5' end of the ires; and that the donor construct can be promoterless construct (see para 0012-13). Further, the title of Chapter 3 of the Geisinger Dissertation (Stanford University, June 2015) entitled “Advanced Genome Engineering Of Induced Pluripotent Stem Cells For Therapeutic Purposes” is “Knock-in Blunt Cloning: Exploiting CRISPR/Cas9-Mediated Non-Homologous End-Joining”.  It is general knowledge for decades in the art that genes encoding functional proteins generally contain a poly(A) tract at the 3’end.  One motivation to target a 3’UTR region of a gene instead of the coding reading of the gene would be so as not to disrupt the coding region of the gene of interest.  Further, the rationale and success to target the 3’UTR region of the gene is from Geisinger.  (See especially pages 20-23).  In Figure 3.3, Geisinger shows successful sgRNA/Cas9 targeting the PAX7 3’UTR for purpose of NHEJ.  In Figure 3.2, Geisinger shows a rabbit beta-globin 3’ UTR at the end of an expression construct for expression of a report mCherry gene.  A rationale for using NHEJ using gRNA targeting a functional gene in the 3’UTR is described in Geisinger in page 20, para 1-2.  Geisinger discloses that their “results demonstrate that CRISPR/Cas9-mediated DSBs are repaired with a high degree of precision in human and murine cells (confirming reports by others)”.  (Page 15, Section 2.3, para 1).  
Unexpected results argument
	Secondly, the Declaration argues that the “claimed composition of NHEJ construct and sgRNAs gives rise to unexpected results, capable of achieving a surprisingly high efficiency of functional integration of coding sequences and working significantly more efficiently than analogous HDR constructs”.  Regarding the unexpected results, the Declaration refers back to the first Feng Declaration (filed on July 24, 2019) and submits that this present Declaration is “offered to provide additional explanations supporting this position in light of the newly cited Geisinger reference, which was not discussed in the 1st declaration”.  Regarding the unexpected results, the Declarations argue that neither the Cost or Geisinger references teach “the specific combination of elements taught in the present application” and do not “teach specific structural arrangements of the elements (e.g., the ires at the 5’ end of the gene coding sequence)”.  The Declaration argues that at the time of the present invention, “researchers would not have expected an NHEJ approach of gene knock-in system to be successful in mammalian cells”.  The Declaration argues that at the time of their invention, a CRISPR-Cas9-mediated NHEJ repair system to knock-in a gene of interest had not been shown “with adequate efficiency, especially in hESCs”.  The Declaration refers to Exhibit A of the 1st Declaration, presenting data showing “frequencies exceeding 20% in somatic cells”.  The Declaration states that such “high frequencies of expression from integrated coding sequences in human cells, without pre-selection or enrichment, were very much unexpected in view of the state of the art at the time of the invention”.  The Declaration argues that their expression efficiencies of the claimed NHEJ constructs in somatic cells were substantially and surprisingly higher (e.g., 2.5-time higher) than those obtained using the HDR constructs.
Further, the Declaration argues that their single-cut NHEJ constructs resulted in over 10 times (0.83% vs. 0.08%)  higher rates of integration than methods using HDR using hESC cells.  Further, in page 5 (point 12) the Declaration states that this result for their NHEJ method using hESC cells  was “more than 3.5 time higher than the genome editing system taught by Geisinger, which has an average efficiency of 0.233%”.
In summary, regarding unexpected results, the Declaration states:
All of these results achieved by the claimed donor construct and sgsRNAs of this invention were surprising and unexpected, because at the time of this invention it was generally believed that integration level for this type of methodology is much lower, whereas we were able to actually achieve a level of integration more than 10 times and 3.5 times higher than reported in prior publications. This is an unheard-of high level of knock-in efficiency for this type of NHEJ technology. Our NHEJ knock-in approach not only achieved high levels of efficiency, but also worked substantially better than analogous constructs that relied on HDR for integration in somatic and stem cells. The superior efficiency of our NHEJ knock-in approach is attributed to the structural elements of the donor construct and sgRNAs as defined by the pending claims. Until we performed experiments with the donor construct and sgRNAs, we did not have any basis in the technical field to expect that CRISPR-induced NHEJ repair could mediate such high efficiencies in targeted DNA knock-in in mammalian cells. Even though we used Cas9 nuclease in one experiment, the identity of the nuclease is not believed as critical for the high efficiency. Indeed we tested the NHEJ system with Cpfl, a different nuclease, and obtained similar results. See e.g., the present application at paragraphs [0011] and [0093]; FIGS.9A-9E, 10A-10E, 17A. Our NHEJ system is designed to be compatible with a wide variety of nucleases for cleaving the genomic DNA of interest and the donor plasmid.
Argument regarding unexpected results
However, the arguments regarding Unexpected Results are unpersuasive because the comparison between HDR and NHEJ are not consistent with the state of the art and because the argument is not commensurate with the scope of the individual claims.
The Declaration refers only to the system described in the above referenced application and not to the individual claims of the application. As such the declaration does not show that the objective evidence of nonobviousness is commensurate in scope with the claims. See MPEP § 716.  In this case, the argument is not commensurate with the scope of the individual claims as presently written.  The argued unexpected results appear to be obtained using Cas9 and embryonic stem cells  (ESCs) and where the sgRNA target sequence site within the donor construct is about 10 to 50 nucleotides in length, further comprising tandem repeats of human insulator sequences at the 5’ end of the sgRNA target sequence site located at the 5’ end of the ires, further comprising a nucleotide sequence having multiple stop codons inserted at the  5’ end of the ires element.  While these limitation are found in separate claims, they are not found combined in a single claim.  For example, new claim 88 recites that the mammalian host cell is an embryonic stem cell but claim 88 depends from claim 66.  However, claim 66 does not recite a Cas9 or that the sgRNA target sequence site within the donor construct is about 10 to 50 nucleotides in length.  Further, for example, claim 88 does not recite the claim elements of tandem repeats of human insulator sequences at the 5’ end of the sgRNA target sequence site located at the 5’ end of the ires, and further comprising a nucleotide sequence having multiple stop codons inserted at the  5’ end of the ires element.
Further, MPEP 716.02 states that:  “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.”
 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").

In this case, the reference of Auer et al entitled “Highly efficient CRISPR/Cas9-mediated knock-in in zebrafish by homology-independent DNA repair” (Genome Research 2014 Vol 24, pages 142-153) shows evidence that using CRISPR/Cas9-mediated NHEJ (non-homologous end-joining to facilitate “knock-ins” in eukaryotic cells was significantly higher efficiency compared to using HDR (homology-directed recombination, aka HR).  (See abstract, especially page 143, left col. para 1)  This is contrary to the comparisons made in the Declaration that expectation was that NHEJ (present invention) would be less efficient than HDR methods.  Further, as shown by Auer et al in page 146, left col., the percent efficiencies for knock-ins is dependent on the specific elements such as linearization of the plasmid being used and the specific locus being targeted.   Thus, differences in efficiencies in the ranges argued in the Declaration would be an expected result.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Response to Arguments
	The applicants’ arguments filed on 05/31/2022 have been fully considered but are unpersuasive.
First, the applicants’ argue that there is no suggestion to modify the teachings of Cost, and no motivation to combine it with Geisinger to arrive at the claimed invention.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the it is known in the art that genes encoding functional proteins generally contain a poly(A) tract at the 3’end and an IRES at the 5’-end.  This structure is known for decades and is evidenced by Geisinger et al.   Further, in this case, the rationale to target the 3’UTR region of the gene is from Geisinger and Cost.  Cost et al disclose  a copy of an sgRNA target sequence can be located at the 5' end of the ires; and that the donor construct can be promoterless construct (see para 0012-13, above. Also, Cost et al disclose that the donor construct does not comprise substantial sequence identity to the target locus within the mammalian host cell genome (see para 0012, above, “the donor nucleic acid is integrated via nonhomology dependent methods (e.g., NHEJ)”.
	Further, the applicants’ argue that “even if a person of skill in the art were to combine Cost with Geisinger, there is no expectation of success due to the unpredictability of the field at the time of the invention”.  However, this argument is unpersuasive.  Each of Cost, Geisinger, and Auer et al(shown just above) show successful knock-in using eukaryotic cells.  Adding a polyA tract to an mRNA construct is standard practice for gene expression constructs as shown in Geisinger and evidenced by the reference of Auer et al.   
Further, the applicants argue that even “if assuming, arguendo, a prima facie case of obviousness is established, the claimed invention provides a genome editing system that yields unexpected results and is superior to the one allegedly taught by the cited references”
	Specifically, (page 10 of “Remarks) the applicants argue that neither Cost nor Geisinger teach the element of “one copy of the first sgRNA target sequence located at the 5’ end of the ires”.
	However, this argument is unpersuasive because it was well-known in the art before the effective filing date of the presently claimed invention that the general structure for a gene encoding a functional protein has an IRES at the 5’-end and a poly(A) tract/tail at the 3’end.  (evidenced by Geisinger and Auer et al).
	Cost et al explicitly states that an IRES may be included in the donor molecule between the homology arms.  Since the homology arms flank the gene to by knocked-in by NHEJ, it would have been prima facie obvious for the sgRNA target sequence to be on the 5’-end of the IRES, since the IRES is generally positioned on the 5’end of the coding sequence.
Further, the applicants argue that Cost does not teach that one of the sgRNAs targets the first sgRNA target sequence on the donor construct, and the other sgRNA targets a second sgRNA target sequence within a 3’ UTR of the target locus within the mammalian host cell genome.  However this argument is unpersuasive because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Cost teach that one of the sgRNAs targets the first sgRNA target sequence on the donor construct, and the other sgRNA targets a second sgRNA target sequence.  As stated in the body of the rejection, Cost differs from the presently claimed invention in that it does not specify that the second sgRNA target is within a 3’ UTR of the target locus within the mammalian host cell genome.  The Geisinger reference teaches successfully using CRISPR/Cas9-Meditated NHEJ for “Knock-in Blunt Cloning” in mammalian cells sgRNA target sequences (See page 43; Fig 4.1-4.2).  Geisinger explicitly disclose using sgRNAs targeting the PAX7 3’ UTR (Figure 3.3B) and a polyA segment at the 3' end of the at least one gene coding sequence (i.e., rabbit beta-globin 3’UTR shown in Figure 3.2).  The Geisinger Dissertation shows that their “results demonstrate that CRISPR/Cas9-mediated DSBs are repaired with a high degree of precision in human and murine cells (confirming reports by others)”.  (Page 15, Section 2.3, para 1). 
Further, the applicants’ argument that the secondary reference of Geisinger teaches away from having two sgRNAs targeting different sequence is unpersuasive.  The applicants state: 
Geisinger specifies that using a first sgRNA (7.e., sg-A in Figure 7A of the specification as-filed) to target a sgRNA target sequence on the donor construct (/.e., vector), and a second sgRNA(i.e. sg-1, 2, or 3 in Figure 7A of the specification as-filed) to target a second sgRNA target sequence on the target locus (i.e, genome) is cumbersome. (Emphasis added) See Geisinger Chapter 3, Section 3.3 at p. 33.
However, this argument is unpersuasive because Geisinger is a secondary reference and does nothing to show that using a polyA tract and using a targeting site in the 3’UTR would be detrimental to the method of Cost et al.  
The Supplemental Feng Declaration is reconsidered in light of the presently amended claims.  The Feng Declaration is unpersuasive for reasons provided above.

	Claim Rejections - 35 USC § 112 – new grounds
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Currently amended claims 62, 63, 66, 67, and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Base claims 62, 66, and 70 recite the limitation "the first sgRNA target sequence" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claims because claims 62, 66, and 70 are presently amended and such amendment deletes the antecedent basis for this limitation.  It would be remedial to recite “[[the]] a first sgRNA target sequence”.
Claim 63 is indefinite because the phrase “wherein the two sgRNAs are encoded by one or two DNA molecules” makes it unclear whether the claimed composition is intended to require a DNA molecule(s) encoding the sgRNAs.  The base claim 62 is a composition comprising a donor construct and two sgRNAs.  Thus the scope of the claim is unclear and one of ordinary skill in the art would not be able to determine the metes and bounds of claim.
Claims 67 is indefinite because the phrase “wherein the two sgRNAs are encoded by one or two DNA molecules” makes it unclear whether the claimed host cell is intended to require a DNA molecule(s) encoding the sgRNAs.  The base claim 66 is a host cell comprising a donor construct and two sgRNAs.  Thus the scope of the claim is unclear and one of ordinary skill in the art would not be able to determine the metes and bounds of claim.
Regarding claims 63 and 67, it would be remedial to recite the limitation of “one or two DNA molecules” in the same manner shown in claims 64 and 68, specifically stating the composition/host cell, “further comprising” a DNA molecule encoding the two sgRNAs.
Claim interpretation
	Note that the phrase in base claim 62 “for gene integration into a target locus within a mammalian host cell genome” is intended use language.  Intended use language is not generally afforded patentably weight for purpose of applying prior art.  Further, the limitation of the wherein clause in lines 10-11 of claim 62 is based on this same intended use language.  Note that the term “substantial sequence identity” is not defined in the instant Specification. The specification does describe an example being at least 80% identical.  (See para 0110, line 1).  The specification is consistent with construing the term “substantial sequence identity” to mean sufficient identity such that homologous recombination can take place between a pair of “homologous” or sequences having substantial sequence identity. 

Currently amended claims 62-64, 66-68, 70, 72, 74, 75, 76-77, 82, 83, 84, 85, 86, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Cost et al (aka Zhang et al; WO 2015/054253 published April 16, 2015) in view of The Dissertation of Geisinger entitled: Advanced Genome Engineering of Induced Pluripotent Stem Cells for Therapeutic Purposes (Stanford University, June 2015; of record).  
	Regarding base claim 62, Cost et al disclose methods of inserting donor constructs of interest (para 0012, lines 1-2) into a mammalian host cell genome (See para 148, line 12).  Cost et al explicitly disclose using the method of non-homologous end-joining (aka NHEJ) as a preferred method to insert the donor construct into the host cell genome (See para 0012-13).  For example, Cost et al recite in paragraphs 0012-0013:
[0012] In other aspects, the nec-mRNA and/or donor is(are) delivered by viral and/or non- viral gene transfer methods. The sequence of interest of the donor molecule may comprise one or more sequences encoding a functional polypeptide (e.g., a cDNA), with or without a promoter. In certain embodiments, the nucleic acid sequence comprises a sequence encoding an antibody, an antigen, an enzyme, a growth factor, a receptor (cell surface or nuclear), a hormone, a lymphokine, a cytokine, a reporter, functional fragments of any of the above and combinations of the above. In embodiments in which the functional polypeptide encoding sequences are promoterless, expression of the integrated sequence is then ensured by transcription driven by an endogenous promoter or other control element in the region of interest. In other embodiments, a "tandem" cassette is integrated into the selected site in this manner, the first component of the cassette comprising a promoterless sequence as described above, followed by a transcription termination sequence, and a second sequence, encoding an autonomous expression cassette. Additional sequences (coding or non-coding sequences) may be included in the donor molecule between the homology arms, including but not limited to, sequences encoding a 2A peptide, SA site, IRES, etc. --> 

[0013] In another aspect, described herein are methods of integrating a donor nucleic acid into the genome of a cell via homology-independent mechanisms following cleavage by the nuclease encoded by the nec-mRNA. The methods comprise creating a double-stranded break (DSB) in the genome of a cell and cleaving the donor molecule using a nuclease, such that the donor nucleic acid is integrated at the site of the DSB. In certain embodiments, the donor nucleic acid is integrated via nonhomology dependent methods (e.g., NHEJ). As noted above, upon in vivo cleavage the donor sequences can be integrated in a targeted manner into the genome of a cell at the location of a DSB. The donor sequence can include one or more of the same target sites for one or more of the nucleases used to create the DSB. Thus, the donor sequence may be cleaved by one or more of the same nucleases used to cleave the endogenous gene into which integration is desired. In certain embodiments, the donor sequence includes different nuclease target sites from the nucleases used to induce the DSB. DSBs in the genome of the target cell may be created by any mechanism. In certain embodiments, the DSB is created by one or more zinc-finger nucleases (ZFNs), fusion proteins comprising a zinc finger binding domain, which is engineered to bind a sequence within the region of interest, and a cleavage domain or a cleavage halfdomain. In other embodiments, the DSB is created by one or more TALE DNA-binding domains (naturally occurring or non-naturally occurring) fused to a nuclease domain (TALEN). In yet further embodiments, the DSB is created using a CRISPR/Cas nuclease system where an engineered single guide RNA or its functional equivalent is used to guide the nuclease to a targeted site in a genome.  

Cost et al disclose compositions required to perform such methods comprising: 
(1) a donor construct for gene integration into a target locus within a mammalian host cell genome (para 0012-13; ), comprising 
(a) a coding sequence for at least one gene (para 0012-0013); 
 	(c) an internal ribosome entry site (ires) at the 5' end of the at least one gene coding sequence (para 0012-13, above); and  a copy of a first sgRNA target sequence located at the 5' end of the ires (para 0012-13, above).  
Cost et al disclose that the donor construct may be promoterless (para 0012-13).  
Cost et al disclose that the donor construct does not comprise substantial sequence identity to the target locus within the mammalian host cell genome; (See para 12-13, above, which states: “In another aspect, described herein are methods of integrating a donor nucleic acid into the genome of a cell via homology-independent mechanisms following cleavage by the nuclease encoded by the nec-mRNA”.  
Further, regarding claim 62, section (2), Cost et al disclose two sgRNAs comprising different target sequences, that one of the sgRNAs targets the first sgRNA target sequence, and the other sgRNA targets a second sgRNA target sequence. (See para 0012-13 above.). 
Regarding claim 63, Cost et al disclose that the two sgRNAs are encoded by one or two DNA molecules (see para 0012-13 above).
Regarding claim 64, Cost et al further discloses a Cas9 protein.  (See paragraphs 0092, line 2; 0106, lines 5-7; 0122, lines 1-7; and reference claim 5 which recites “A nec-mRNA of any of the preceding claims, characterized in that the nuclease is selected from the group consisting of: zinc-finger nucleases (ZFNs), transcription activator-like effector nucleases (TALEN) and CRISPR/Cas9”)
Regarding claim 74, Cost et al discloses that the coding sequence for the at least one gene encodes a functional protein and/or a reporter gene (See para 0138, lines 1-4).
Regarding claim 76, Cost et al discloses that the sgRNA target sequence can be a non-mammalian sgRNA target sequence (para 0072, citing fungal and plant cells in addition to mammalian cells.
Regarding claim 77, Cost et al further discloses tandem repeats of human insulator sequences at the 5' end of the sgRNA target sequence site located at the 5' end of the ires.  (See para 0012, above).
Regarding claim 83 Cost et al disclose a mammalian pluripotent stem cell.  (See para 148, line 12).
Regarding claim 84 Cost et al disclose an embryonic stem cell.  (See para 148, line 12).
Regarding claim 85, Cost et al disclose a human host cell.  (For example, see para 148, lines 1-4 citing types of human cells being 293 cells and HeLa cells).
Regarding base claim 66, part (1), Cost et al discloses an isolated mammalian host cell comprising: a donor construct for gene integration into a target locus within a mammalian host cell genome, comprising 
(a) a coding sequence for at least one gene; and
(c) an internal ribosome entry site (ires) at the 5' end of the at least one gene coding sequence.  Cost et al disclose that the construct may include a copy of the first sgRNA target sequence located at the 5' end of the ires (see para 0012-0013).   Further, Cost et al disclose that the donor construct can be promoterless (para 0012-0013).  Also, Cost et al disclose that the donor construct does not comprise substantial sequence identity to the target locus within the mammalian host cell genome (see para 0012-13, above, “the donor nucleic acid is integrated via nonhomology dependent methods (e.g., NHEJ)”.  
Regarding claim 66, part (2), Cost et al disclose two sgRNAs targeting different target sequences, and that one of the sgRNAs targets the first sgRNA target sequence on the donor construct, and the other sgRNA targets a second sgRNA target sequence (para 0012-0013). 
	Regarding claim 67, Cost et al discloses that the two sgRNAs are encoded by one or two DNA molecules.  (See para 0012-13, above).
Regarding claim 68 Cost et al disclose the host cell of claim 66, further comprising a Cas9 protein.  (See paragraphs 0092, line 2; 0106, lines 5-7; 0122, lines 1-7; and reference claim 5 which recites “A nec-mRNA of any of the preceding claims, characterized in that the nuclease is selected from the group consisting of: zinc-finger nucleases (ZFNs), transcription activator-like effector nucleases (TALEN) and CRISPR/Cas9”).
Regarding base claim 70, Cost et al discloses an isolated mammalian host cell comprising a donor construct for gene integration into a target locus within the mammalian host cell genome, the donor construct comprising 
(a) a coding sequence for at least one gene; 
 	(c) an internal ribosome entry site (ires) at the 5' end of the at least one gene coding sequence. 
Further, Cost et al disclose  a copy of an sgRNA target sequence can be located at the 5' end of the ires; and that the donor construct can be promoterless construct (see para 0012-13, above. Also, Cost et al disclose that the donor construct does not comprise substantial sequence identity to the target locus within the mammalian host cell genome (see para 0012, above, “the donor nucleic acid is integrated via nonhomology dependent methods (e.g., NHEJ)”.
Regarding claims 72 and 82, Cost et al disclose that a mammalian host cell is a pluripotent stem cell.  (See para 148, line 12).
Regarding claims 86 and 88, Cost et al disclose that a mammalian host cell is an embryonic stem cell.   (See para 148, line 12).
However, Cost et al differs from the present invention in that it does not explicitly disclose a polyA segment at the 3' end of the at least one gene coding sequence.  However, it is known in the art that the structure of a functional protein gene typically has a polyA segment at the 3' end of the gene coding sequence. (As evidenced by the Geisinger Dissertation, Figure 3.3B).   Further, Cost et al differs from the present invention in that it does not explicitly disclose that the donor construct is intended to be integrated at a 3' UTR of a target locus within the mammalian host cell genome using a second sgRNA target sequence which is within the 3' UTR of the target locus within the mammalian host cell genome.
However, the Geisinger Dissertation discloses using CRISPR/Cas9 induced NHEJ repair in mammalian cells (See especially Chapters 2-4).  In Chapter 3, Geisinger disclose using CRISPR/Cas9-Meditated NHEJ for “Knock-in Blunt Cloning” in mammalian cells.  Geisinger disclose making donor constructs present in mammalian cells to replace endogenous sequences “precisely with linear exogenous sequences in a homology-independent manner using CRISPR/Cas9 (Figure 3.1) (Para bridging pages 21-22).  Geisinger explicitly disclose using sgRNAs targeting the PAX7 3’ UTR (Figure 3.3B) and a polyA segment at the 3' end of the at least one gene coding sequence (i.e., rabbit beta-globin 3’UTR shown in Figure 3.2). It is general knowledge for decades in the art that genes encoding functional proteins generally contain a poly(A) tract at the 3’end.  
Further, one of ordinary skill in the art would have been motivated to target a 3’UTR region of a gene instead of the coding reading of the gene would be so as not to disrupt the coding region of the gene of interest.  Further, the rationale and success to target the 3’UTR region of the gene is from Geisinger.  (See especially pages 20-23).  In Figure 3.3, Geisinger shows successful sgRNA/Cas9 targeting the PAX7 3’UTR for purpose of NHEJ.  In Figure 3.2, Geisinger shows a rabbit beta-globin 3’ UTR at the end of an expression construct for expression of a report mCherry gene.  A rationale for using NHEJ using gRNA targeting a functional gene in the 3’UTR is described in Geisinger in page 20, para 1-2.  Geisinger discloses that their “results demonstrate that CRISPR/Cas9-mediated DSBs are repaired with a high degree of precision in human and murine cells (confirming reports by others)”.  (Page 15, Section 2.3, para 1).  
Regarding claims 82-86 and 88, in Chapter 4, Geisinger discloses NHEJ methods by  precise knock-ins in human induced pluripotent stem cells using a CRISPR/Cas9 system (for example, page 43; Fig 4.1-4.2).
Further, regarding claim 75, while Cost et al does not explicitly disclose that the first sgRNA target sequence is about 10 to about 50 nucleotides in length, it is known in the art that 10 to 50 nt is the typical length of an sgRNA target sequence as evidenced by Geisinger. Geisinger discloses that the first sgRNA target sequence is about 10 to about 50 nucleotides in length.  
It would have been prima facie obvious to use an sgRNA target sequence of about 10 to 50 nucleotides because Geisinger disclose successfully using CRISPR/Cas9-Meditated NHEJ for “Knock-in Blunt Cloning” in mammalian cells sgRNA target sequences of about 10 to about 50 nucleotides in length. (See page 43; Fig 4.1-4.2).
It is considered that the level of skill in the art was high before the effective filing date of the presently claimed invention.
One of ordinary skill in the art would have been motivated to use a donor construct integrated at a 3'UTR of the target locus within the mammalian host cell genome and that a  second sgRNA target sequence is within a 3' UTR of the target locus within the mammalian host cell genome as disclosed in Geisinger for the rationale of Geisinger for precise CRISPR/Cas9-Meditated NHEJ for “Knock-in Blunt Cloning” in mammalian cells.
It would have been obvious to one of ordinary skill in the art to combine the elements of Cost et al with those of Geisinger to use a donor construct integrated at a 3'UTR of the target locus within the mammalian host cell genome and that second sgRNA target sequence is within a 3' UTR of the target locus within the mammalian host cell genome as disclosed in Geisinger because Geisinger disclose that their “results demonstrate that CRISPR/Cas9-mediated DSBs are repaired with a high degree of precision in human and murine cells (confirming reports by others)”.  (Page 15, Section 2.3, para 1).
In view of the high skill level in the art, it is considered that one of ordinary skill in the art would have had a reasonable expectation to combine the donor construct elements of Cost et al with those of Geisinger et al to arrive at the presently claimed invention.
Currently amended claims 62 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Cost et al (aka Zhang et al; WO 2015/054253 published April 16, 2015) in view of The Dissertation of Geisinger entitled: Advanced Genome Engineering of Induced Pluripotent Stem Cells for Therapeutic Purposes (Stanford University, June 2015; of record) as applied to claim 62 above, and further in view of US 2010/0210712 Chien et al (published 08/19/2010).  
Claim 62 is rendered obvious over Cost et al in view of Geisinger for reasons provided above.
Regarding claim 78 neither Cost nor Geisinger disclose a nucleotide sequence containing multiple stop codons inserted at the 5’ end of the ires element.
Chien et al disclose targeting vectors comprising an IRES sequence 5’-to a sequence encoding a polypeptide of interest (i.e., EGFP) and further disclose that the targeting vector contains a cassette with stop codons in three reading frames 5’ to the IRES.  (See para 0348 and FIG. 3A).
The level of skill in the art of making cassettes for recombination in mammalian cells was high before the effective filing date of the presently claimed invention.
One of ordinary skill in the art having the cited references would have been motivated to make targeting vectors comprising an IRES sequence 5’-to a sequence encoding a polypeptide of interest (e.g., EGFP) and further disclose that the targeting vector contains a cassette with stop codons in three reading frames 5’ to the IRES for the rationale of better control of expression of elements, including bicistronic elements, of the targeting vector when added to the mammalian cells.  Specifically, using multiple stop codons in three reading frames may increase the odds that the inserted sequence encoding a coding sequence of interest would be in-frame following NHEJ.
It would have been obvious to use multiple stop codons 5’-to an IRES in a targeting vector because Chien et al disclose this is a standard practice which they successfully used in studies for recombination in mammalian cells.
In view of the high skill in the art it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to add the additional feature of a nucleotide sequence containing multiple stop codons inserted at the 5’ end of the ires element to a  targeting vector intended for mammalian cells which was already comprising an IRES sequence.
Conclusion
No claims allowed.
Related art is: 
Wang et al (Scientific Reports December 1, 2015, Vol 5:17517, pages 1-11);
Orfi Dissertation (McGill University May 2016);
Hasegawa et al “Generation of CRISPR/Cas9-mediated bicistronic knock-in ins1-cre driver mice” (Exp. Anim. Vol 65, No. 3, pages 319-327, published online April 2016).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658